19-1119
     Zheng v. Garland
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A205 438 325
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 27th day of December, two thousand twenty-one.
 5
 6   PRESENT:
 7            SUSAN L. CARNEY,
 8            JOSEPH F. BIANCO,
 9                 Circuit Judges.*
10   _____________________________________
11
12   JINRONG ZHENG,
13            Petitioner,
14
15                      v.                                      19-1119
16                                                              NAC
17   MERRICK B. GARLAND, UNITED
18   STATES ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                    Marta Bachynska, Law Offices of
23                                      Yevgeny Samokhleb, P.C., New York,
24                                      NY.
25

     * Judge Robert A. Katzmann, originally a member of the panel, died before
     this order issued. The two remaining panelists, who are in agreement, have
     determined the matter. See 2d Cir. IOP E(b).
 1   FOR RESPONDENT:              Joseph H. Hunt, Assistant Attorney
 2                                General; John S. Hogan , Assistant
 3                                Director; Matthew A. Spurlock,
 4                                Trial Attorney, Office of
 5                                Immigration Litigation, United
 6                                States Department of Justice,
 7                                Washington, D.C.

 8          UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12          Petitioner Jinrong Zheng, a native and citizen of the

13   People’s Republic of China, seeks review of an April 11, 2019

14   decision of the BIA affirming a September 8, 2017 decision of

15   an Immigration Judge (“IJ”) denying asylum, withholding of

16   removal, and protection under the Convention Against Torture

17   (“CAT”).     In re Jinrong Zheng, No. A 205 438 325 (B.I.A. Apr.

18   11, 2019), aff’g No. A 205 438 325 (Immig. Ct. N.Y. City Sept.

19   8, 2017).       We assume the parties’ familiarity with the

20   underlying facts and procedural history.

21          We have reviewed the IJ’s decision as modified by the

22   BIA.    See Xue Hong Yang v. U.S. Dep’t of justice, 426 F.3d

23   520, 522 (2d Cir. 2005).     The applicable standards of review

24   are well established.     See 8 U.S.C. § 1252(b)(4); Wei Sun v.

25   Sessions, 883 F.3d 23, 27 (2d Cir. 2018).     Upon such review,
                                   2
 1   we find no error in the agency’s conclusion that Zheng failed

 2   to carry his burden of proof as to his claim that he was

 3   arrested, detained, and beaten for practicing Catholicism in

 4   China.

 5          “The testimony of the applicant may be sufficient to

 6   sustain the applicant’s burden without corroboration, but

 7   only if the applicant satisfies the trier of fact that the

 8   applicant’s testimony is credible, is persuasive, and refers

9    to     specific    facts   sufficient        to    demonstrate    that        the

10   applicant is a refugee. . . . Where the trier of fact

11   determines that the applicant should provide evidence that

12   corroborates otherwise credible testimony, such evidence must

13   be provided unless the applicant does not have the evidence

14   and    cannot     reasonably   obtain       the    evidence.”         8    U.S.C.

15   § 1158(b)(1)(B)(ii).           That    is,    even      absent   an       adverse

16   credibility       determination,      a     lack   of   corroboration        may

17   provide an independent basis for the denial of relief if the

18   agency identifies reasonably available evidence that should

19   have     been     presented.          See    id.     §§ 1158(b)(1)(B)(ii),

20   1252(b)(4); Chuilu Liu v. Holder, 575 F.3d 193, 196–97 (2d

21   Cir. 2009).       Before denying a claim solely on an applicant’s


                                            3
 1   failure to provide corroborating evidence, however, the IJ

 2   must “(1) point to specific pieces of missing evidence and

 3   show that it was reasonably available, (2) give the applicant

 4   an opportunity to explain the omission, and (3) assess any

 5   explanation given.”   Wei Sun, 883 F.3d at 31.   Advance notice

 6   of the need for specific corroboration and an opportunity to

 7   gather the evidence are not required, because “the alien bears

 8   the ultimate burden of introducing such evidence without

 9   prompting from the IJ.”     Id. (quoting Chuilu Liu, 575 F.3d

10   at 198).   Where the IJ has identified the missing evidence,

11   we may reverse the agency’s decision only if “a reasonable

12   trier of fact is compelled to conclude that such corroborating

13   evidence is unavailable.”     8 U.S.C. § 1252(b)(4); see Yan

14   Juan Chen v. Holder, 658 F.3d 246, 253 (2d Cir. 2011).

15       Here, the agency clearly identified the missing evidence

16   that it sought: letters from Zheng’s uncle and parents to

17   corroborate that he was arrested and detained along with his

18   uncle, that his mother paid a bribe for his release, and that

19   authorities continue to look for him at his parents’ home.

20   See Chuilu Liu, 575 F.3d at 198–99.   Zheng did not adequately

21   demonstrate that he attempted to timely obtain documentation


                                    4
 1   to corroborate this aspect of his claim.          His explanation in

 2   testimony before the IJ that he had not yet received letters

 3   mailed from China does not establish that the evidence was

 4   unavailable: he had more than two years to prepare for his

 5   hearing before the IJ and did not present the requested

 6   evidence later either, on appeal to the BIA.                See 8 U.S.C.

 7   § 1252(b)(4).     His objection to the weight the agency placed

 8   on the absence of this evidence does not suggest that it was

 9   unavailable or undercut the agency’s determination to treat

10   its absence as significant.           See Y.C. v. Holder, 741 F.3d

11   324, 332 (2d Cir. 2013) (“We generally defer to the agency’s

12   evaluation   of   the   weight   to    be   afforded   an    applicant’s

13   documentary evidence.”).     Zheng’s failure to meet his burden

14   of proof for asylum is dispositive of all of his claims for

15   relief.   See Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir.

16   2010).

17       For the foregoing reasons, the petition for review is

18   DENIED.   All pending motions and applications are DENIED and

19   stays VACATED.

20                                    FOR THE COURT:
21                                    Catherine O’Hagan Wolfe,
22                                    Clerk of Court


                                       5